any of the claims raised in the motion, we conclude that the district court
                did not err in denying the motion. Accordingly, we
                            ORDER the judgment of the district court AFFIRMED.




                                                         Ac, sAt\                 J.



                                                                                  J.



                                                                                  J.




                cc: Hon. Valorie J. Vega, District Judge
                     Eddie Ray Bolden, Jr.
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 194Th